DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 06/30/2021 have been considered and an action on the merits follows regarding claims 1-5, 7-18, 20-25, 27-32, 42, 44-49.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-8, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030)(hereinafter Roth) in view of Sacks (US 4413357)(hereinafter Sacks).
Regarding claim 1, Roth teaches a shirt system (fig 6) comprising: an inner harness 12, an outer shirt (fig 6 shows an outer jacket in dotted lines) comprising a second pocket (90)(fig 1), at least one connector (a strap connected to the stabilizing rings 140) extending from the front panel of the inside harness 12 (fig 6) to the second pocket (90, fig 1); and at least one opening formed in the outer shirt (para [0038], the stabilization rings 140 may also optionally be passed through slits in the shoulders of the jacket) for receiving a portion of the at least a portion of the ring (fig 6), wherein the second pocket (90) is located on a rear panel of the outer shirt (fig 1), wherein the connector extends directly from the harness inside the outer jacket (fig 6) to the second pocket (90) through the at least one slits in the outer shirt (fig 6), wherein the strap has a first end connected directly to the harness 12 and a second end connected directly to the second pocket (90) (figs 1 and 6).
Roth does not clearly teach in fig 6 an inner shirt. However, Roth teaches the harness system can be in form of a vest 150 (fig 11); the top harness connector 30, front harness connectors 50, bottom harness connectors 40 and rings 48 and 140 may be secured to the exterior surface of a vest 150, such as, by way of non-limiting example, a tactical or other type of vest wherein the vest replaces and functions in a similar manner to the harness 12 (para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the harness 12 in fig 6 with the harness incorporated into a vest as taught 
Roth does not teach the pocket adapted to receive a ballistic panel. However, in the same field of endeavor, Sacks teaches the protective shields are received in the pockets (pouch19 and pocket 22). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic panel as taught by Sacks for the benefit of providing protection for selective portions of the wearer’s body against injury when struck with a bullet or other missile or moving object.
Roth does not teach the vest comprising a first pocket, the first pocket adapted to receive a first ballistic panel, and at least one connector extends directly from the first pocket. However, Roth teaches the connector (rings comprising straps) connected at the front panel of the vest. And in the same field of endeavor, Sacks teaches the vest also comprises a pouch 19 at the front panel of the vest, the pouch 19 adapted to receive a ballistic panel, two connectors (Velcro pads 21) to receive straps 28 attached directly at the pouch 19. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the vest of Roth comprising a pouch at the front panel adapted to receive a ballistic panel as taught by Sacks for the benefit of providing protection for the front portion of the user against injury when struck with a bullet or other missile or moving object. 
Then the modified Roth in view of Sacks teaches at least one connector extending from the first pocket to the second pocket; wherein the at least one connector extends directly from the first pocket to the second pocket through the at least one opening in the outer shirt, and wherein at least one connector has a first end connected directly to the first pocket and a second end connected directly to the second pocket.
	Regarding claim 2, Sacks teaches the first pocket (19) is located on a front side of the front panel of the vest (fig 6). Roth teaches the second pocket (90) is located on the back side of the rear panel of the jacket (fig 1).
	Regarding claim 3, Roth teaches the at least one connector comprises a strap (fig 6,the stabilizing rings 140 comprise straps).
	Regarding claim 4, Roth teaches the strap (the ring assembly 140) is configured to extend over a portion of a wearer, wherein the portion of the wearer is at least one of the shoulder , a torso or a chest (fig 6, the ring assembly is configured to extend over a portion of the shoulder).
	Regarding claim 5, Roth teaches the at least one connector includes a hook-and-pile, a button, a zipper, a strap, an adjustable strap, a tie, or a clip (fig 6, the ring assembly 140 comprises a strap).
	Regarding claim 7, the modified Roth teaches a first ballistic panel received in the first pocket and a second ballistic panel received in the second pocket (Sacks teaches protective shields received in the pockets).
	Regarding claim 8, Sacks teaches the protective shield comprises aramid material may be that sold by DuPoint under the tradename Kevlar , which has high tensile strength and high stretch resistance such as to be capable of resisting penetration by a bullet (column 1, lines 40-45, lines 60-21).
	Regarding claim 14, Roth teaches the outer shire is selected from a group consisting of a jacket, a vest , a hoodie or a shirt (para [0013]).
	Regarding claim 15, Roth teaches the second pocket (90) is attached to the outer shirt at a top portion of the second pocket (90) (fig 1).
	Regarding claim 16, Roth teaches a shirt system (fig 6) comprising: an inner harness 12, an outer shirt (fig 6 shows an outer jacket in dotted lines) comprising a second pocket (90), the second pocket(90) located on a rear panel of the outer shirt (fig1); at least one connector  (a strap connected to the stabilizing rings 140) attaching the inner harness 12 to the second pocket (90); and at least one opening formed in the outer shirt (para [0038], the stabilization rings 140 may also optionally be passed through slits in the shoulders of the jacket) for receiving a portion of the at least one connector (fig 6), wherein the at least one connector extends directly from the harness 12 to the second pocket through at least one opening in the outer shirt, and wherein the at least one connector has a first end connected directly to the front panel of the harness 12 and a second end connector directly to the second pocket (90).
	Roth does not clearly teach in fig 6 an inner shirt. However, Roth teaches the harness system can be in form of a vest 150 (fig 11); the top harness connector 30, front harness connectors 50, bottom harness connectors 40 and rings 48 and 140 may be secured to the exterior surface of a vest 150, such as, by way of non-limiting example, a tactical or other type of vest wherein the vest replaces and functions in a similar manner to the harness 12 (para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the harness 12 in fig 6 with the harness incorporated into a vest as taught in fig 11 for the benefit of providing a various use of the harness system, especially for tactical use.
Roth does not teach ballistic panels received in the pockets. However, in the same field of endeavor, Sacks teaches the protective shields are received in the pockets (pouch19 and pocket 22). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic panel as taught by Sacks for the benefit of providing protection for selective portions of the wearer’s body against injury when struck with a bullet or other missile or moving object.
Roth does not teach the vest comprising a first pocket, the first pocket adapted to receive a first ballistic panel, and at least one connector extends directly from the first pocket. However, Roth teaches the connector (rings comprising straps) connected at the front panel of the vest. And in the same field of endeavor, Sacks teaches the vest also comprises a pouch 19 at the front panel of the vest, the pouch 19 adapted to receive a ballistic panel, two connectors (Velcro pads 21) to receive straps 28 attached directly at the pouch 19. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the vest of Roth comprising a pouch at the front panel adapted to receive a ballistic panel as taught by Sacks for the benefit of providing protection for the front portion of the user against injury when struck with a bullet or other missile or moving object. 
Then the modified Roth in view of Sacks teaches at least one connector extending from the first pocket to the second pocket; wherein the at least one connector extends directly from the first pocket to the second pocket through the at least one opening in the outer shirt, and wherein at least one connector has a first end connected directly to the first pocket and a second end connected directly to the second pocket.
Regarding claim 17, Sacks teaches the first pocket (19) is located on a front side of the front panel of the vest; Roth teaches the second pocket (90) is located on a back side of the rear panel of the outer shirt (fig 1).
Regarding claim 18, Roth teaches the at least one connector includes at least one of a strap (fig 6, a strap connected to the stabilizing rings 140).

Claims 9-12, 20-22  are  rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) in view of Sacks (US 4413357), further in view of Aquino (US 20150059042)(hereinafter Aquino).
Regarding claim 9, Roth does not clearly show the pockets comprising closing members for securing the ballistic panels within the pockets. However, in the same field of endeavor, Aquino teaches in fig 22b a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth to have closing members adapted to close the pockets as taught in fig 22b of Aquino for the benefit of securing the items inside the pockets.
Regarding claim 10, Aquino teaches the closing members comprise a zipper (fig 22b).
Regarding claim 11, Roth does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 12, Roth does not comprise at least one side ballistic panel. However, Aquino teaches at least one side panel (fig 34, panels 985, 986). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth comprising at least one side ballistic panel as taught by Aquino for the benefit of providing supplemental protection at side openings of the shirt system (Aquino, para [0141]).
Regarding claim 20, Roth does not clearly show the pockets comprising closing members for securing the ballistic panels within the pockets. However, in the same field of endeavor, Aquino teaches in fig 22b a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth to have closing members adapted to close the pockets as taught in fig 22b of Aquino for the benefit of securing the items inside the pockets.
Regarding claim 21, Roth does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
Regarding claim 22, Roth does not comprise at least one side ballistic panel. However, Aquino teaches at least one side panel (fig 34, panels 985, 986). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth comprising at least one side ballistic panel as taught by Aquino for the benefit of providing supplemental protection at side openings of the shirt system (Aquino, para [0141]).
Claims 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) in view of Sacks (US 4413357), further in view of McIntire(US 20150196077)(hereinafter McIntire).
Regarding claim 13, Roth does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the woven strips of McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels. 
Regarding claim 23, Roth does not teach one woven strip attached to at least one of the inner shirt or the outer shirt. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the woven strips of McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels.
Claims 24-25, 27-31,42,44-49  are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) in view of Aquino (US 20150059042).
Regarding claim 24, Roth teaches a shirt (fig 8 shows an outer jacket) comprising: a front panel; a rear panel; a pocket (90) located on and integral with at least one of the front panel and the rear panel (fig 8, the back pack 90 is formed as a unit with the garment system); at least one connector (30) and adapted to connect to the inner harness 12 (fig 6); an opening in the rear panel for receiving a portion of the strap for attaching the pocket to the inner harness (as shown in fig 1, para [0038], there is a slit 82 in the rear panel of the jacket for the strap 30 to come out to connect to the backpack 90), wherein the strap is connected directly to the rear panel (fig 8).
Roth does not explicitly teach in fig 8 the strap adapted to connect to a second shirt. However, Roth teaches the harness system can be in form of a vest 150 (fig 11, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the harness 12 in fig 8 with the harness incorporated into a vest as taught in fig 11 for the benefit of providing a various use of the harness system, especially for tactical use.
Roth does not teach the pocket adapted to receive a ballistic panel. However, in the same field of endeavor, Aquino teaches the pocket located on one of the front panel and the rear panel of the garment, the pocket adapted to receive a ballistic panel (insert 50)(fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic insert received in the pocket as taught by Aquino for the benefit of providing protection for selective portions of the wearer’s body. 
Roth does not clearly show a closing member adapted to close the pocket. However, Aquino teaches in fig 22b, a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth to have a closing member adapted to close the pocket as taught in fig 22b of Aquino for the benefit of securing the items inside the backpack. 
Regarding claim 25, Roth teaches the pocket is located on at least one of the front side or front panel, a front side of the rear panel, and a back side of the rear panel (fig 8).
Regarding claim 27, Roth does not teach a portion of at least one of the shirt comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
	Regarding claim 28, Roth does not teach a portion of the rear panel comprises a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify a portion of the rear panel of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
	Regarding claim 29, Roth teaches a first sleeve and a second sleeve, wherein the first sleeve is attached to the front panel and the rear panel in a first underarm area and the second sleeve is attached to the front panel and the rear panel in a second underarm area (fig 8). Roth does not teach the first underarm and the second underarm area comprise a moisture wicking material. However, Aquino teaches the layers closest to wearer of the garment comprising hydrophobic materials to assist in wicking moisture away from wearer and thereby enhance the wearer’s comfort (para [0131]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first underarm area and the second underarm area of Roth with the hydrophobic materials as taught by Aquino for the benefit of assisting in wicking moisture away from wearer and thereby enhance the wearer’s comfort (Aquino, para [0131]).
	Regarding claim 30, Roth teaches the article of clothing is selected from a group consisting of a jacket, a vest, a hoodie or a shirt (para [0013]).
	Regarding claim 31, Aquino teaches a ballistic panel (50) received in the pocket.
	Regarding claim 42, Roth teaches a system comprising: an inner shirt (fig 8); a first pocket (120) connected to and integral with the inner shirt (fig 8, the back pack 120 is formed as a unit with the garment system); a second pocket (90); at least one connector coupled to the first pocket (para [0040], the pack clips 130 secured to the front pack 120 by bottom front pack straps 132); a strap (harness 12) having a first end (40)connected directly to the second pocket (90) and a second end (48) connect directly to the at least one connector to couple the second pocket to the first pocket (fig 8, para [0039], [0040]).
	Roth does not teach the first pocket adapted to receive a first ballistic panel; the second pocket adapted to receive a second ballistic panel. However, in the same field of endeavor, Aquino teaches the pocket located on one of the front panel and the rear panel of the garment, the pockets adapted to receive a ballistic panel (insert 50)(fig 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth with the ballistic insert received in the first pocket and the second pocket as taught by Aquino for the benefit of providing protection for selective portions of the wearer’s body.
	Regarding claim 44, Roth does not teach the first pocket is connected to the inner shirt with one of stitching or adhesion. However, Aquino teaches the pocket (carrier shell) and outer garment are integrated in a detachable fashion (figs 33A, B) or permanently integrated into an article of clothing (fig 32) by sewing (para [0138]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first pocket of Roth is connected to the inner shirt with one of stitching as taught by Aquino for the benefit of securing and concealing the backpack to the shirt system while allowing both garments to move independently of one another avoiding friction that might inhibit body movement (para [0138]).
	Regarding claim 45, Roth teaches the at least one connector includes a clip (130).
	Regarding claim 46, Aquino teaches a first ballistic panel (50) received in the first pocket and a second ballistic panel (50) received in the second pocket.
	Regarding claim 47, Aquino teaches one of the first ballistic panel and the second ballistic panel comprise a ballistic material (para [0087]).
	Regarding claim 48, Roth does not clearly show the pockets comprising closing members for securing the ballistic panels within the pockets. However, Aquino teaches in fig 22b a closure such as a zipper closure may be provided at inner face opening 703, through which the protective panel 50 is inserted and/or removed (fig 22b, para [0113]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt system of Roth to have closing members adapted to close the pockets as taught in fig 22b of Aquino for the benefit of securing the items inside the pockets.
	Regarding claim 49, Aquino teaches at least one of the first closing member and the second closing member comprises at least one of a hook-and pile fastener, a button, a zipper, or a snap (para [0113], the last 5 lines).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) in view of Aquino (US 20150059042), further in view of McIntire(US 20150196077).
Regarding claim 32, Roth does not teach one woven strip attached to at least one of the front panel or the rear panel. However, in the same field of endeavor, McIntire teaches at least one woven strip 113(fig 1B, 1C) attached to the vest. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shirt of Roth with the woven strips of McIntire for the benefit of providing attachment system for the straps to connect to the first and second panels.

Response to Arguments
Applicant's arguments regarding claim 24 filed 06/30/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments regarding claim 24 that the rear backpack 90 is not “integral with  at least one of the front panel and the rear panel”, “integral” is understood as “formed as a unit with another part” (https://www.merriam-webster.com/dictionary/integral), and the rear backpack 90 is formed as a unit with the back panel of the shirt when rear backpack is connected to the shirt system, then Roth does teach the pocket located on and integral with at least one of the front panel and the rear panel.
Furthermore, Applicant’s arguments, see pages 15-19, filed 06/30/2021, with respect to the previous rejections of pending claims have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, new grounds of rejections have been entered as presented above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732